Douglas, J.,
dissenting. I respectfully dissent from the majority decision because I believe that this court has missed its first (and now maybe only) opportunity to reconcile conflicting decisions and interpretations from various district courts of appeals on the serious question presented. It goes without argument, of course, that one of this court’s primary responsibilities is to settle conflicts between the districts and to set guidelines for the bench and bar on matters of great general interest and statewide concern. The matter before us is just such an issue.
While some would like to make this case one of pro-abortion versus antiabortion or pro-choice versus pro-life, it is nothing of the sort. What we have before us is a case of statutory interpretation — and only statutory interpretation. The issue of whether abortion is lawful has been decided by the United States Supreme Court in Roe v. Wade (1973), 410 U.S. 113, and unless and until that court does something different with that case, this court is bound by the precedent established. Likewise, the General Assembly of Ohio now also has the power, legislatively, to determine the issue. See Webster v. Reproductive Health Services (1989), 492 U.S. ___, 106 L. Ed. 2d 410, 109 S. Ct. 3040. To date, the General Assembly has taken no action.
Since under present law there is a constitutional right to terminate a pregnancy and that right was being exercised, without parental notification, by young women below the age of eighteen years, the General Assembly of Ohio, in its infinite wisdom, determined that parental notification should be required before such pregnancy could be terminated. In pursuance thereof, the General Assembly enacted R.C. 2919.12(B)(1)(a), which provides that: “No person shall knowingly per*141form or induce an abortion upon a woman who is pregnant, unmarried, under eighteen years of age, and unemancipated * * *” unless at least one of several exceptions is satisfied.
One of the exceptions is found in R.C. 2919.12(B)(l)(a)(iii) and provides that parental notification is not necessary if “[a] juvenile court pursuant to section 2151.85 of the Revised Code issues an order authorizing the woman to consent to the abortion without notification of one of her parents, her guardian, or her custodian^]”
In Bellotti v. Baird, (1979), 443 U.S. 622, the court set forth requirements that must be satisfied before legislation providing procedures for bypassing parental involvement would meet constitutional muster. The court said that any such legislation for a bypass procedure must allow the minor to show that she possesses the maturity and information to make her abortion decision, in consultation with her physician, without regard to her parents’ wishes. Id. at 643. Further, the court said that even if the minor is not mature enough to make the abortion decision herself, then the bypass procedure must allow for a court to determine whether an abortion without parental intervention would be in the minor’s best interest. Id. at 644.
Recognizing these requirements, the Ohio General Assembly enacted R.C. 2151.85, which gives a minor the option of seeking the approval of a juvenile court in order to bypass parental notification. R.C. 2151.85 was enacted to meet the exception provided for in R.C. 2919.12(B)(l)(a)(iii). R.C. 2151.85 has the two prongs required by Bellotti and was found to meet constitutional muster in the case of Ohio v. Akron Center for Reproductive Health (1990), 497 U.S. __, 111 L. Ed. 2d 405, 110 S. Ct. 2972.
It is this statute, R.C. 2151.85, that we are called upon to interpret and to set standards and guidelines to assure its statewide consistent interpretation. I find that it is not only necessary — it is urgent that we do so. We have now seen cases from at least Cuyahoga, Hamilton and Lucas Counties and we have seen at least three different interpretations of how the statute is to be applied. That is why I feel so strongly that we must set standards that will aid our trial courts and courts of appeals in their very delicate and difficult deliberations.
Justice Brown has ably discussed, in his dissenting opinion, the need for standards to be set for the way in which “maturity” (the first prong of the statute) should be determined. He has suggested a litany of eight factors that should and/or could be considered. I concur in his discussion of this first prong of the bypass statute.
The second prong specifically applies to the minor’s “best interest.” The complaint of the minor must allege this second prong in order for the issue to be before the court. R.C. 2151.85 (C). Of course, if a minor is found to have satisfied the first prong, then the second prong is never reached. If, however, the minor alleges both prongs, but does not meet the “maturity” standard, then the trial court is required to determine whether an abortion without parental involvement would be in the minor’s “best interest.” R.C. 2151.85(C)(3)(b). Jane Doe placed in issue the second prong of the statute.
In the case at bar, the record shows that the only testimony3 before *142the court relating to this second prong was that Jane Doe’s father has a prior history of violence when he became upset with Jane’s conduct. He had specifically warned her that he would cut off her support if she ever got pregnant. By Jane’s testimony it was established that her father had once struck her so hard that bruises were left on her body. This was when she had come home late. Her father also struck her when she received “Ds” on her report card. If her father cuts off her financial support, it will, Jane says, probably cause her to leave home, secure full-time employment and possibly leave high school and give up or at least delay her plans for further education. Jane testified that if her father discovered that she was pregnant and that she desired an abortion, there was “* * * no telling what he would do to me. I mean, I know he would probably beat me ’cause he has in the past. But that was over something minor. And for something this big to happen, he would respond in the same way.”
From this record, it is difficult to see how the “best interest” prong of the statute was not satisfied. In any event, we should set forth these procedures so as to promote as clear an understanding of R.C. 2151.85 as is possible.
Because the lead opinion fails to set forth standards for the uniform application of the statute throughout this state and for the guidance of those who have to make these difficult decisions before they reach this court, I respectfully dissent.
H. Brown, J., dissenting. R.C. 2151.85 provides that an uneman-cipated female minor may have an abortion without informing her parents if she proves by clear and convincing evidence, R.C. 2151.85(C)(1), that she “is sufficiently mature and well enough informed to intelligently decide to have an abortion without the notification of her parents, guardian, or custodian,” R.C. 2151.85(A)(4)(a). This requirement was held to be constitutional by the United States Supreme Court in Ohio v. Akron Center for Reproductive Health (1990), 497 U.S. ___, 111 L. Ed. 2d 405, 110 S. Ct. 2972. Since then, the juvenile and appellate courts of this state have struggled, without the benefit of a standard from this court, to determine if the minor is “sufficiently mature.”
In this case, we are presented with the opportunity to provide guidance to the lower courts. Such guidance is necessary in order to develop a record (in future cases) which will allow for meaningful appellate review.
In this case, the majority has found no abuse of discretion in the finding below that “Jane Doe” was not “sufficiently mature” under R.C. 2151.85(C) (1). Presumably, the majority did not reach this determination out of thin air. Presumably, the majority used some standard. Thus, it troubles me that the majority refuses to articulate the standard (whatever it may be) on which it has resolved the case. I fear that the standard — which the majority has used but will not reveal — does violence to both the legislative intent of the relevant statute and to the constitutional rights of the appellant.
Because the majority has failed to articulate a standard, and because the *143majority has upheld a decision which I believe to be an abuse of discretion, I must respectfully dissent.
I
Standard for Determining Maturiiy
In enacting R.C. 2151.85(A)(4)(a), the General Assembly recognized that, while most minors would benefit from the “guidance and understanding” of their parents, Akron Center, supra, at _, 111 L. Ed. 2d at 424, 110 S. Ct. at 2984, some are mature enough to be able to make the abortion decision alone.
The determination of whether a minor is “mature” should be made based on how she has conducted her entire life, and not just on the events which have brought her into court. While maturity cannot be determined by resort to a simple, bright-line test, it is possible to identify certain factors which are indicia of maturity, and which may be used to focus the inquiry. These are: (1) the minor’s age,4 (2) overall intelligence, (3) emotional stability, (4) credibility and demeanor as a witness, (5) ability to accept responsibility, (6) ability to assess the future impact of her present choices, (7) ability to understand the medical consequences of abortion and apply that understanding to her decision, and (8) any undue influence by another on the minor’s decision.
No one of these factors is, by itself, dispositive, and its relative importance will vary from case to case. In some cases, there will be other areas, not listed here, into which the court will need to inquire. The juvenile court has a responsibility to insure that the relevant facts are fully developed in the record so that it can make an informed determination. Cf. Matter of Mary Moe (1988), 26 Mass. App. 915, 916, 523 N.E. 2d 794, 795 (court erred in refusing to hear evidence on minor’s medical condition' before determining if waiver was in her best interests). A meaningful record cannot be developed when we refuse to articulate the factors which must be considered in making a “maturity” decision.
II
Necessity of a Written Opinion
In the instant case, the trial court, after making its findings, simply stated that the complaint would be dismissed, and the court of appeals affirmed without stating its reasoning, other than to say, “that the evidence herein does support the trial court’s finding * * *.” Conclusory statements such as these give us little on which to base our review. If the application is denied at any level, the court should be required to set forth its findings, reasoning, and conclusions in a written opinion.
In State, ex rel. Noll, v. Indus. Comm. (1991), 57 Ohio St. 3d 203, 567 N.E. 2d 245, we criticized the Industrial Commission for falling into a practice of making “formal, boilerplate incantations” which provided no insight into why a particular claimant was granted or denied benefits. We said:
“The time has come for the commission to recognize its responsibility to prepare fact-specific orders which will be meaningful upon review. It is well settled that the commission has *144the exclusive authority to determine disputed facts and weight of the evidence. * * * [Citations omitted.] However, a meaningful review can be accomplished only if the commission, prepares orders on a case-by-case basis which are fact-specific and which contain reasons explaining its decisions. * * *” (Emphasis added.) Id. at 206, 567 N.E. 2d at 248-249. This principle is no less applicable to cases brought under R.C. 2151.85, and is even more compelling given the limited time which courts have to consider these cases.
Ill
Merits of the Instant Case
As the majority notes, the record indicates that Jane Doe is a seventeen-year-old high school senior. She works twenty to twenty-five hours per week, and pays for her automobile and telephone expenses, and medical care. She is active in team sports, yet she has been able to maintain a 3.0 grade point average. She is preparing to attend college.
Courts in other states with similar statutes have found minors to be “sufficiently mature” on less evidence of maturity. See, e.g., Matter of Anonymous (Ala. Civ. App. 1987), 515 So. 2d 1254 (seventeen-year-old dropout with full-time job planning to take GED). Yet, without elaboration, the majority concludes that this overwhelming evidence of maturity is outweighed by the tragic fact that this is Jane Doe’s second unwanted pregnancy. I cannot agree. If the fact of suffering an unwanted pregnancy can be characterized as “immature” and then used to outweigh any amount of evidence to the contrary, there is no point to the statutory exemption from parental notification. The record before us clearly and convincingly shows that Jane Doe is “sufficiently mature” within the meaning of R.C. 2151.85 (A)(4)(a). If she is not a “mature minor,” then who is?
Accordingly, I would reverse the judgment of the court below and grant Jane Doe’s application.

 I recognize, of course, that by necessity there probably would not be any oppos*142ing testimony available and, therefore, the evidence should be clear and convincing that parental notification would not be in the best interest of the minor. Again, it must be the trial judge that makes the determination as to the credibility and weight of the evidence presented.


 While age should be considered as a possible indicator of maturity, I would not adopt appellant’s proposal that minors aged fifteen or over generally be presumed “sufficiently mature.” Such a presumption would cancel the notification requirement by judicial fiat, contrary to the intent of the General Assembly.